ORDER
PER CURIAM.
Appellant, Sean E. Thompson-El, appeals the dismissal of his petition for injunctive and declaratory relief in the Circuit Court of Washington County. We have reviewed the briefs and arguments of the parties, as well as the legal file, and have determined the findings and conclusions of the trial court are not clearly erroneous. We also find no jurisprudential purpose would be served by a written opinion. Therefore, we affirm the trial court’s action pursuant to Rule 84.16(b). The parties here involved have been provided with a memorandum, solely for their own use, explaining the reasons for our decision.